Citation Nr: 0533623	
Decision Date: 12/13/05    Archive Date: 12/30/05

DOCKET NO.  05-36 178	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a right knee 
disability.



ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel





INTRODUCTION

The veteran had active military service from September 1975 
to January 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.


FINDINGS OF FACT

1.  The veteran was denied service connection for a right 
knee disability by a March 2003 rating decision; although 
notified of the denial by the RO later in March 2003, the 
veteran did not initiate an appeal.

2.  The evidence received since the March 2003 decision is 
not new evidence that raises a reasonable possibility of 
substantiating the underlying claim for service connection 
for a right knee disability.


CONCLUSIONS OF LAW

1.  The March 2003 RO rating decision that denied the 
veteran's claim for service connection for a right knee 
disability is final.  38 U.S.C.A. § 7105(b) (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2005).

2.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for a right 
knee disability has not been received.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005).  
In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C.A. § 5103A(f) (West 
2002).  

That notwithstanding, considering the record in light of the 
duties imposed by the VCAA and its implementing regulations, 
the Board finds that all notification and development action 
needed to render a decision on the claim for a right knee 
disability has been accomplished.

Specifically, with regard to reopening the claim, the RO 
informed the veteran of the requirements as set forth in 
38 C.F.R. § 3.156(a) (2005), by notice letters in May 2004 
and September 2004.  The May 2004 notice letter provided the 
regulatory language of "new and material" evidence.  The 
Board finds that the veteran was duly notified as to the 
necessary requirements for reopening his unappealed claim.  
He was specifically told what was required of him, including 
the presentation of pertinent evidence available to him.  He 
was also told what VA would do.

The Board also points out that there is no indication that 
any additional action is needed to comply with the duty to 
assist in connection with the claim on appeal.  The veteran's 
service records have been obtained and associated with the 
claims file.  The veteran has submitted treatment records 
from Indianapolis VA Medical Center (VAMC).  The Board notes 
that the veteran has reported having received treatment in 
May and June 2003 at the VA Hospital (VHA) in Hines, 
Illinois.  Those records are currently not associated with 
the file.  However, the veteran has identified his treatment 
at Hines VAH as being associated with rehabilitation for 
blindness and not otherwise with treatment for his right 
knee.  Furthermore, the most current evaluation of the right 
knee, a November 2004 Indianapolis VAMC treatment record and 
X-ray report, do not reflect a diagnosis of a right knee 
disability.  As such, the Board finds that additional 
development is not warranted.

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or from aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  See 38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2005).

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when 


considered with previous evidence of record relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2005).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The Court of Appeals for Veterans Claims has clarified that, 
with respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the claim as in this case dealing with a claim for 
service connection.  Evans v. Brown, 9 Vet. App. 273 (1996).  
However, it is the specified bases for the final disallowance 
that must be considered in determining whether the newly 
submitted evidence is probative.  Id.  Such evidence must 
tend to prove the merits of the claim as to each essential 
element that was a specified basis for that last final 
disallowance of the claim.  Id.

The veteran's claim for service connection for a right knee 
disability was previously considered and denied in a March 
2003 rating decision.  As indicated above, the veteran was 
notified of the denial later that month, but did not initiate 
an appeal; hence, the denial is final based on the evidence 
of record.  See 38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2005).  The veteran sought to reopen his 
claim in May 2004.  Later that month, the RO issued a notice 
letter to the veteran.  In the letter, the veteran was 
informed that the previous decision was final and that he 
needed to submit new and material evidence in order to reopen 
the previously denied claim.  In particular, the letter noted 
that "new and material evidence must raise a reasonable 
possibility of substantiating your claim.  The evidence 
cannot simply be repetitive or cumulative of the evidence we 
had when we previously decided your claim."



The Board notes that, in September 2004, the RO 
administratively denied the veteran's attempt to reopen his 
claim (finding the veteran had not submitted any new and 
material evidence).  In a September 2004 letter, again the RO 
notified the veteran of the new and material evidence 
requirements necessary to reopen his claim.  Subsequently, 
after the veteran submitted evidence in November 2004, the RO 
went ahead and considered the claim on a de novo basis.  It 
is unclear to the Board whether the RO reopened the claim 
based on the new and material evidence standard.  Ultimately, 
the RO denied the veteran's claim for service connection for 
a right knee disability in a December 2004 rating decision.  
A statement of the case (SOC) was issued and the veteran 
perfected an appeal to the Board.

The Board is under a legal duty in this situation to first 
determine if there is new and material evidence to reopen the 
claim, regardless of what the RO may have determined in this 
regard.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
While the RO eventually considered the veteran's claim for 
service connection for a right knee disability on a de novo 
basis, the Board is not bound by that determination and is, 
in fact, required to conduct an independent new and material 
evidence analysis in claims involving final rating decisions.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  In 
this case, the Board finds that the veteran has not submitted 
new and material evidence to reopen his claim for service 
connection for a right knee disability.

Evidence added to the record since the March 2003 rating 
decision includes copies of documents from the veteran's 
service medical records (SMRs) and Indianapolis VAMC progress 
notes from November 2004.

Here, the Board finds that the copies of documents from the 
veteran's SMRs are duplicative of evidence previously of 
record.  Therefore, this evidence is not new.  The Board also 
finds that the Indianapolis VAMC progress notes, while new, 
are not material for purposes of reopening the claim.  While 
the progress notes reflect a physician's assessment of right 
knee pain and instability, an associated x-ray report 


impression notes no acute fracture or malalignment of the 
right knee.  This is not information that was not previously 
known.  Records previously available from 2002 reflect the 
veteran's complaints of knee problems.  That he continues to 
have such complaints and problems as shown in newly received 
evidence is nothing new.  This sort of evidence does not tend 
to establish that a knee disability began in service or was 
aggravated thereby.  It merely shows that he continues to 
have problems with his knee, something that was previously 
demonstrated in March 2003.  Thus, none of the medical 
evidence associated with the claims file since the March 2003 
decision relates to an unestablished fact necessary to 
substantiate the claim, or raises a reasonable possibility of 
substantiating the claim.

Besides the SMRs and the medical evidence, the only other 
evidence added to the record since the RO's March 2003 denial 
consists of the veteran's statements.  The Board emphasizes, 
however, that as the veteran is not shown to be other than a 
layperson without the appropriate medical training or 
expertise to render an opinion on a medical matter, he is not 
competent, on the basis of his assertions alone, to provide 
probative evidence on a medical matter-to include the 
diagnosis of a specific disability, or a medical opinion as 
to the etiology of a specific disability.  See e.g., Bostain 
v. West, 11 Vet. App. 124, 127 (1998).  Therefore, where, as 
here, resolution of an issue on appeal turns on a medical 
matter, unsupported lay statements, even if new, cannot serve 
as a predicate to reopen a previously disallowed claim.  See 
Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 
Vet. App. 211, 214 (1993).  

Under these circumstances, the Board must conclude that, as 
new and material evidence to reopen the claim for service 
connection for a right knee disability has not been received, 
the requirements for reopening are not met.  As new and 
material evidence to reopen the finally disallowed claim has 
not been received, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).




ORDER

The application to reopen a claim of service connection for a 
right knee disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


